Citation Nr: 1436478	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to a compensable evaluation for instability of the right knee prior to August 7, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with respect to the right knee issue.  A transcript of the hearing is associated with the claims file.

In February 2012, the RO, in pertinent part, denied entitlement to service connection for TBI and denied entitlement to TDIU.

In June 2013, the Board denied entitlement to (1) an evaluation in excess of 10 percent for chondromalacia of the right knee with degenerative changes, status post-surgical repair; (2) an evaluation in excess of 10 percent for chondromalacia of the left knee with degenerative changes; (3) a compensable evaluation for instability of the right knee prior to August 7, 2012; and (4) an evaluation in excess of 30 percent for hypermobility syndrome of the right knee from August 7, 2012.  

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2013 Joint Motion for Remand (JMR) and Court Order, that part of the Board's decision denying entitlement to a compensable evaluation for instability of the right knee prior to August 7, 2012 was remanded for further action in compliance with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for TBI and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, from September 24, 2010 to August 7, 2012, the chondromalacia of the right knee with degenerative changes was manifested by slight recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for instability of the right knee for the period from September 24, 2010 to August 7, 2012 are met.  38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

At the outset the Board notes that in its June 2013 decision, the Board determined that all requisite duties to notify and assist had been complied with, to include assisting the Veteran by providing him with adequate VA examinations.  

Notably, the parties' JMR includes no reference to the Board's findings in this regard; nor does the Court's order indicate vacatur of that portion of the Board's decision that found compliance with VA's duties to notify and assist.  Furthermore, after the matter was returned to the Board, the Veteran was given 90 days to submit any additional argument or evidence.  Nowhere in the appellate brief does the Veteran's representative argue that the evidence currently of record is insufficient to address a claim of entitlement to a compensable evaluation for instability of the right knee prior to August 7, 2012.

In light of this history and the evidence and arguments of record, the Board finds that all requisite duties to notify and assist have been met.

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In the December 2013 JMR, the Court found that the Board had provided an inadequate statement of reasons and bases for finding that the Veteran was not entitled to a compensable rating under DC 5257.

Service connection was established for chondromalacia of the right knee with degenerative changes, effective October 1, 2004.  On September 24, 2010, the Veteran filed his most recent claim seeking a higher rating for his service-connected right knee disability.  

During a January 2010 VA general examination, the Veteran reported numerous episodes of subluxation/dislocation of the right knee since injuring it in service.  According to the Veteran, he could feel the knee start to give out once every two months.  On physical examination, there was extension to -5 degrees and flexion to 125 degrees, with mild pain at the end of motion bilaterally.  The examiner observed a "hypermobile patella" that was tender to manipulation medially.  According to the examiner, the Veteran had generalized ligamentous laxity that was greater in the right knee on flexion and extension.  

During a February 2010 orthopedic consultation, the Veteran reported to have suffered two right knee dislocations over the course of the past year.  He indicated that his right knee had never gotten locked in any specific position.  The Veteran was stable to varus and valgus pressure and anterior drawer testing, and all ligaments were described as intact.  The clinician noted that the patella "feels overall stable."

A March 2010 private treatment record shows that the Veteran reported frequent buckling and locking.  There was no significant ligamentous laxity upon examination.  However, the physician diagnosed "clinical evidence of medial patellofemoral ligamentous instability and weakness."

In April 2010, the Veteran's private physician performed a chondroplasty and release of lateral retinaculum procedure.  

VA treatment records dated in August 2010 revealed an overall improvement in the Veteran's knee.  During a health assessment consultation, the Veteran stated that his right knee felt stable since his surgery, and further reported to have flexion to 135 degrees with the most pain when climbing up and down the staircase and with weather changes.  He intermittently used a cane.  His gait was antalgic secondary to right knee pain.  Another August 2010 treatment note indicates that all of the Veteran's ligaments were "very stable."

The Veteran stated on the September 2010 VA Form 9 that his knee "give[s] out" easily.

In October 2010, the Veteran reported that he had had no episodes of dislocation since the April 2010 surgery.  He was stable to posterior drawer, varus, and valgus stress testing.  McMurray testing was negative.

During a December 2010 VA examination, it was noted that the Veteran used a walking stick to help him ambulate.  He reported pain, weakness, giving way, and locking of the knees.  The Veteran did not report any additional limitation of motion or functional impairment during his flare-ups and the VA examiner did not observe any functional limitations on standing or walking.  The knee joint was stable to varus and valgus stress, and anterior and posterior drawer testing.  McMurray testing produced negative results. 

In April 2011, the Veteran reported that his right knee has been "popping in/out" 1-2 times per week for years.  Increase valgus laxity was noted upon examination.  Anterior drawer testing was negative.  The Veteran was given a knee brace "to help improve his lateral stability."

A July 2011 letter from a private physician states that the Veteran reported occasional popping and frequent buckling.

During a December 2011 VA examination, the Veteran reported that he no longer used his walking stick, but continued to receive physical therapy for his knee.  The clinician noted that the Veteran did not use any assistive devices.  The examiner noted no tenderness or pain to palpation on the joint line or soft tissues and further found no evidence of patellar subluxation or dislocation.  Lachman and posterior drawer tests were both normal, and the Veteran displayed normal strength to valgus and varus pressure.  The examiner acknowledged the Veteran's previous arthroscopic procedures and noted that other than a residual scar, the Veteran did not experience any residual signs or symptoms associated with these procedures.  The examiner further noted that the Veteran did not use any type of assistive device as a normal mode of locomotion.  

During the February 2012 hearing, the Veteran testified that his knee gives out "about two to three times per week."  He was able to catch himself before falling, while other times he ended up on the floor.  He explained that "the knee joint itself comes loose and turns" and that "the kneecap comes loose."  Hearing Transcript at 5.  He sometimes sought medical treatment for this condition, but often did not.  The Veteran indicated that he wore a knee brace "on a very regular basis, three to four times a week" depending on what he was doing.  Id. at 7.  

The Veteran has described instability and subluxation in the right knee during the appeal period.  There were findings of instability noted by the March 2010 and April 2011 clinicians.  Resolving all doubt in the Veteran's favor, the Board finds that a minimal compensable rating for right knee instability is warranted for the period prior to August 7, 2012.  However, the overwhelming amount of objective testing of the right knee has revealed that it is stable and there are no findings of subluxation.  The right knee was described as stable to varus and valgus pressure and anterior drawer testing, and the VA physician described the ACL, PCL, LCL and MCL in the left knee as intact, at the February 2010 VA orthopedic consultation.  In addition, the October 2010 MRI revealed normal cruciate and collateral ligaments.  In March 2010, both knee joints were shown to be stable to both varus and valgus pressure and anterior and posterior drawer testing.  At the December 2011 VA examination, the examiner noted there to be no evidence or history of patellar subluxation or dislocation in the knee, the Lachman and Posterior drawer tests were both shown to be normal, and the Veteran displayed normal strength to valgus and varus pressure.  The Board considers it significant that the December 2011 opinion considered the Veteran's private treatment records.  Instability and subluxation complaints by the Veteran are considered, but these symptoms can be objectively identified by examiners and have almost always been absent when tested.  In view of the negative objective findings over the period, there is no basis for awarding more than a minimal compensable evaluation during the period for instability and subluxation.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right knee instability is contemplated by the rating criteria.  A review of the VA treatment records and examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria. 

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's right knee instability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  See 38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  He does not contend, and the evidence of record does not suggest, that his right knee instability has caused him to miss work.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to a 10 percent evaluation for instability of the right knee from September 24, 2010 to August 7, 2012 is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  


REMAND

In an April 2013 VA Form 9, the Veteran indicated that he wished to be scheduled for a video conference hearing with respect to his TBI and TDIU claims.  As such, remand is warranted so that the Veteran may be afforded the requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a video conference hearing at the RO, with appropriate notification to the Veteran and his representative.  After the video conference hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


